Title: From George Washington to Thomas Nelson, Jr., 14 October 1781
From: Washington, George
To: Nelson, Thomas, Jr.


                  Sir
                     Head Quarters 14th October 1781
                  
                  From a representation made to me by Colo. White of the miserable condition of the Men of the 4th Regt of Dragoons for want of Cloathing, I am constrained to apply to your Excellency to know whether it will be possible to procure any for them, even of the commonest kind, as Docr Rose, the Regimental Surgeon, assures me one hundred of the Men are literally naked at this advanced season—Could they be cloathed properly, above 150, who are mounted and tolerably equipped, might march immediately to the southward.  A detachment of 100 have moved from Ruffins to Richmond—they have nothing but stable Jackets and shirts and a few Caps and consequently want Breeches Boots—Stockings—Hats or Caps and other Cloaks or Blankets—perhaps Mr Ross might by an exertion procure the most necessary Articles if not the whole, for it will be in a manner impossible to move them further than Richmond in their present condition—I have the honor to be &c.
                  
               